Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is being considered by the examiner.
Allowable Subject Matter
             Claims1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Hotta et al,  (US 20110266679 A1) teaches the limitation of A semiconductor device comprising: an interlayer insulating layer disposed on a substrate; a plurality of middle interconnections a plurality of middle interconnections disposed in a interlayer insulating layer; a plurality of middle plugs disposed in a interlayer insulating layer and between the plurality of middle interconnections; a first upper plug disposed in a upper insulating layer and connected to one middle interconnection of the plurality of but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including " a plurality of middle interconnections disposed in the interlayer insulating layer; a plurality of middle plugs disposed in the interlayer insulating layer and between the plurality of middle interconnections; an upper insulating layer disposed on the interlayer insulating layer; a first upper plug disposed in the upper insulating layer and connected to one middle interconnection of the plurality of middle interconnections, the one middle interconnection having a first thickness; a first upper interconnection disposed in the upper insulating layer on the first upper plug and having a second thickness, wherein the second thickness is greater than the first thickness; a second upper plug disposed in the upper insulating layer on the first upper interconnection; a second upper interconnection disposed in the upper insulating layer on the second upper plug and having a third thickness, wherein the third thickness is greater than the first thickness; and an opening configured to pass through the upper insulating layer to expose the second upper interconnection, wherein the third thickness is in the range of 2 to 100 times the first thickness, and wherein the second upper interconnection comprises a material different from that of the second upper plug”
Independent claims 16 and 20 have similar limitation missing from the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819